DETAILED ACTION
This Office Action incorporates an Examiner's Amendment, a Rejoinder, and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

The Applicant has canceled claim(s) 13 and 30.
The application has pending claim(s) 1-5, 8-12, 14-22, 25-29, 31-36 (withdrawn claims 4-5, 11-12, 15-16, 21-22, 28-29, and 32-33 are withdrawn from further consideration).

Applicant’s arguments, see pages 11-18, filed 5/12/2022, with respect to the amended claims have been fully considered [in combination with the Examiner’s Amendment as discussed below] and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ruizheng Wang (Reg. No. L1400) on 6/02/2022.
The application has been amended as follows:
	For claim 1 on pages 2-3 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- into a neural network; -- at line 4 with “into a neural network in accordance with at least one of the following parameters: a pitch angle, a drift angle, a roll angle, and a dimension and light conditions;”.
	2.  Please replace -- inputting the image -- at line 24 with “inputting the color image”.

	For claim 4 on page 3 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please cancel claim 4.

	For claim 5 on page 3 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- with claim 4, -- at line 1 with “with claim 1,”.
2.  Please replace -- the number of pixels -- at line 5 with “a number of pixels”.

	For claim 11 on pages 4-5 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- the at least one channel -- at line 4 with “the plurality of channels”.

	For claim 12 on page 5 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- categories, respectively; -- at line 3 with “categories;”.

	For claim 18 on pages 5-6 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- into the neural network, -- at lines 5-6 with “into the neural network in accordance with at least one of the following parameters: a pitch angle, a drift angle, a roll angle, and a dimension and light conditions,”.
	2.  Please replace -- inputting the image -- at line 26 with “inputting the color image”.

	For claim 21 on page 7 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please cancel claim 21.

	For claim 22 on page 7 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- the number of pixels -- at line 7 with “a number of pixels”.

	For claim 28 on page 9 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- the at least one channel -- at line 4 with “the plurality of channels”.

	For claim 29 on page 9 of Applicant’s Request for Continued Examination (RCE) dated 5/12/2022:
	1.  Please replace -- with claim 25, -- at line 1 with “with claim 28,”.
2.  Please replace -- categories, respectively; -- at line 3 with “categories;”.










Election/Restrictions [Rejoinder]
Claims 1-3, 5, 8-12, 14-20, 22, 25-29, 31-36 are allowable. The restriction requirement among inventions I II, III, and IV, as set forth in the Office action mailed on 8/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/28/2020 is withdrawn.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, 8-12, 14-20, 22, 25-29, 31-36 (now renumbered as 1-28, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: determining that the color image of the target face qualifies for inputting into a neural network in accordance with at least one of the following parameters: a pitch angle, a drift angle, a roll angle, and a dimension and light conditions; wherein, when the color image of the target face is determined to be not qualified, the method further comprises stopping inputting the image into the neural network and stopping classification of the color image of the target face, and wherein the facial category of the target face included in the first parameter comprises gender, race, age range, and age value.
Similarly, independent claim 18 (now renumbered as claim 16, for issue) respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Lewenberg et al (“Predicting Personal Traits from Facial Images Using Convolutional Neural Networks Augmented with Facial Landmark Information” – AAAI-16 – February 2016, pages 4365-4366, as applied in previous Office Action) discloses classifying the objective and subjective traits of the 4-channel facial images using the CNNs.  However, Lewenberg does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN105631439A discloses evaluating the quality of the human face image with a trained deep convolutional network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 3, 2022